Doronin v Amanat (2015 NY Slip Op 08511)





Doronin v Amanat


2015 NY Slip Op 08511


Decided on November 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2015

Friedman, J.P., Sweeny, Renwick, Andrias, Moskowitz, JJ.


16191 652184/14

[*1] Vladislav Doronin, Plaintiff-Appellant,
vOmar Amanat, et al., Defendants-Respondents.


Kasowitz, Benson, Torres & Friedman LLP, New York (James J. Stricker of counsel), for appellant.
Frankfurt Kurnit Klein & Selz, P.C., New York (Ronald C. Minkoff of counsel), for respondents.

Order, Supreme Court, New York County (Melvin L. Schweitzer, J.), entered December 3, 2014, which granted defendants' motion for a stay of the action pending the resolution of previously filed litigation in the United Kingdom, unanimously affirmed, without costs.
The motion court providently exercised its discretion in staying the present action (CPLR 2201). The parties in the pending litigation are the corporate vehicles representing the respective interests of the individual parties in the present action, both litigations involve defendants' alleged fraudulent conduct, and determination of the pending action may dispose of
the issues in this action (see OneBeacon Am. Ins. Co. v Colgate—Palmolive Co., 96 AD3d 541 [1st Dept 2012]; Belopolsky v Renew Data Corp., 41 AD3d 322 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: November 19, 2015
CLERK